CHIEF JUSTICE
 CAROLYN WRIGHT                                                                                  LISA MATZ
JUSTICES                                                                                     CLERK OF THE COURT
 DAVID L. BRIDGES                                                                               (214) 712-3450
 MOLLY FRANCIS                                                                            lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                                GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                                  BUSINESS ADMINISTRATOR
                                                                                                (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                      gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                              600 COMMERCE STREET, SUITE 200                          FACSIMILE
 ADA BROWN                                     DALLAS, TEXAS 75202                              (214) 745-1083
 CRAIG STODDART                                   (214) 712-3400
                                                                                                  INTERNET
 BILL WHITEHILL
                                                                                          HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                             March 18, 2015


     Honorable Jeanine Howard
     Presiding Judge
     Criminal District Court No. 6
     Frank Crowley Courts Building
     133 N. Riverfront Blvd., LB-11
     Dallas, TX 75207

     Re:       STATUS INQUIRY
               05-14-01398/01399-CR, Christopher Lee Cole v. The State of Texas

     Dear Judge Howard:

            On February 3, 2015, this Court ordered the trial court to prepare and file certifications of
     appellant’s right to appeal and to make findings regarding why appellant’s brief has not been filed.
     To date, we have not received the certifications of appellant’s right to appeal or the trial court’s
     findings regarding appellant’s brief. Therefore, please notify us of the status of the certifications and
     findings within TEN DAYS of the date of this letter. We appreciate your attention to this matter.

                                                              Sincerely,

                                                    /s/       Lisa Matz, Clerk


     cc:       Ronald Goranson
               Lori Ordiway

     ltr:mrh